                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELISSA JACKSON-COBB                              :          CIVIL ACTION
                                                  :
     v.                                           :          No. 18-4291
                                                  :
ANDREW SAUL, 1                                    :
COMMISSIONER OF SOCIAL                            :
SECURITY                                          :

                                        MEMORANDUM
    Juan R. Sánchez, C.J.                                                      January 24, 2020

          Plaintiff Melissa Jackson-Cobb applied for social security benefits. Her application was

denied by an Administrative Law Judge (ALJ). She seeks review of the ALJ’s denial by this Court.

United States Magistrate Judge Jacob P. Hart issued a Report and Recommendation (R&R)

affirming the ALJ’s decision. Jackson-Cobb objected to the R&R. After de novo review of the

record, the Court will overrule Jackson-Cobb’s objections, approve and adopt the R&R, and deny

Jackson-Cobb’s request for review.

BACKGROUND

          In a July 14, 2017, decision, the ALJ found Jackson-Cobb not disabled after applying the

Social Security Administration’s five-step sequential evaluation process for determining whether

an individual is disabled. See 20 C.F.R. § 404.1520. The ALJ first found Jackson-Cobb had not

engaged in substantial gainful employment since September 3, 2014, the alleged onset date of her

disability. Second, she determined Jackson-Cobb had the following severe impairments:

degenerative joint disease of both knees, status post-total knee replacement; osteoarthritis of the

left shoulder; alcohol and crack cocaine abuse; major depressive disorder; generalized anxiety



1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
disorder; and bipolar disorder. The ALJ determined Jackson-Cobb’s arthritis in her spine, carpal

tunnel syndrome, hernias, and attention deficit/hyperactivity disorder were not severe. Third, the

ALJ found Jackson-Cobb’s impairments did not equal the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Fourth, the ALJ concluded Jackson-Cobb, subject

to certain restrictions, had the residual functional capacity (RFC) to perform sedentary work as

defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a). Finally, relying on the testimony of a

vocational expert, the ALJ determined Jackson-Cobb could perform work as a clerical worker,

assembler, or bench worker. The ALJ concluded Jackson-Cobb was not disabled.

       Jackson-Cobb filed the instant action on October 4, 2018, seeking review of the ALJ’s

decision. In her request for review, Jackson-Cobb argues the ALJ’s decision was not supported by

substantial evidence because she (1) failed to credit the opinion of Jackson-Cobb’s treating

psychiatrist, David M. Austria, M.D.; (2) erred in evaluating Jackson-Cobb’s activities of daily

living; (3) failed to evaluate the effect of Jackson-Cobb’s obesity on her ability to work; and (4)

wrongly posed hypothetical questions to the vocation expert that did not reflect Jackson-Cobb’s

limitations in concentration, persistence, or maintaining pace. On October 21, 2019, Judge Hart

issued an R&R addressing these alleged errors, concluding the ALJ’s decision was supported by

substantial evidence, and recommending the Commissioner’s denial of benefits be affirmed.

       On November 5, 2019, Jackson-Cobb filed objections to the R&R reasserting the

arguments she made in his Request for Review. Jackson-Cobb again raised arguments regarding

(1) the ALJ’s weighing of Dr. Austria’s opinion; (2) the ALJ’s evaluation of Jackson-Cobb’s daily

living activities; and (3) the effect of Jackson-Cobb’s obesity on her RFC. See Objs. 1, 6, 9.

Pursuant to 28 U.S.C. § 636(b)(1), this Court reviews de novo “those portions of the report or

specified proposed findings or recommendations to which objection is made.”



                                                2
DISCUSSION

       Upon de novo review of the record, and considering that Judge Hart has already fully

considered and addressed the arguments set forth in the objections, Jackson-Cobb’s objections will

be overruled for the reasons stated in the R&R. The Court will, however, briefly address Jackson-

Cobb’s argument regarding the ALJ’s alleged failure to adequately evaluate Jackson-Cobb’s

obesity when determining her RFC.

       The Court finds that the ALJ did not err in her evaluation of Jackson-Cobb’s obesity.

Jackson-Cobb argues that substantial evidence does not support the ALJ’s sedentary RFC

assessment because “the ALJ did not evaluate her documented obesity.” Objs. 6. The ALJ’s

decision did not explicitly mention Jackson-Cobb’s obesity. Jackson-Cobb, however, argues the

ALJ should have been alerted to, and therefore discussed, her obesity due to records demonstrating

her height (5’2”) and weight (240 pounds), and her testimony stating that her weight “gets her out

of breath a lot,” R. at 132-33, and impacts her walking and standing because she “feel[s] heavy all

the time,” R. at 132. Relying on Diaz v. Commissioner of Social Security, Jackson-Cobb argues

the ALJ had a duty to discuss her obesity. See 577 F.3d 500, 504 (3d Cir. 2009). Jackson-Cobb’s

reliance on Diaz is misplaced.

       In Diaz, the Third Circuit determined that an ALJ is required to evaluate the effect of

obesity on the claimant’s RFC once the ALJ finds that obesity is a severe impairment. Id. at 504-

06; see also Ellis v. Astrue, No. 09-1212, 2010 WL 1817246, at *4 (E.D. Pa. Apr. 30, 2010)

(explaining that an ALJ’s duty to discuss obesity is triggered where the ALJ finds obesity is a

severe impairment). Diaz is inapplicable to this case because (1) Jackson-Cobb did not allege

obesity in her disability application and (2) the ALJ did not find that obesity was one of Jackson-

Cobb’s severe impairments. Thus, Jackson-Cobb’s reliance on Diaz is misplaced and the ALJ had



                                                3
no duty to discuss Jackson-Cobb’s obesity. See Rickabaugh v. Astrue, No. 08-228, 2010 WL

1142041 (W.D. Pa. Mar. 24, 2010) (finding ALJ was not required to analyze obesity because

claimant did not assert obesity and the ALJ did not expressly find that claimant’s obesity was a

severe impairment).

       In any event, as discussed in the R&R, any error of the ALJ in failing to address Jackson-

Cobb’s obesity was harmless. In Rutherford v. Barnhart, the Third Circuit held that an ALJ’s

failure to discuss a claimant’s obesity does not warrant remand—even if the ALJ was on notice of

the claimant’s obesity—if the claimant only makes general assertions about the impact of her

obesity and the ALJ relies on medical evidence as the basis for her findings. See 399 F.3d 546,

553 (3d Cir. 2005) (finding that, assuming the claimant’s 5’2” height and her 245 pound weight

sufficed to alert the ALJ that obesity could be a factor, remand was not warranted based on the

claimant’s “generalized response” that her obesity impacted her ability “to stand, walk and

manipulate her hands and fingers”). In this instance, Jackson-Cobb has only made generalized

assertions relating to her obesity. R. at 132-33 (stating her weight “gets her out of breath a lot” and

impacts her walking and standing because she “feel[s] heavy all the time”). Furthermore, the ALJ

relied on medical evidence as the basis for his findings. As the R&R noted, the ALJ made several

findings of normal breath based on medical records and considered the evidence of record as to

Jackson-Cobb’s difficulties with walking and standing. See R. & R. 12. Therefore, any error of the

ALJ in failing to address Jackson-Cobb’s obesity was harmless. 2 As a result, Jackson-Cobb’s



2
  Jackson-Cobb also asserts the R&R conceded that the ALJ committed a reversible error by
stating: “[i]t would therefore have been better for the ALJ to have specifically discussed Jackson-
Cobb’s obesity.” R. & R. 11. The Court disagrees. The R&R does not concede that the ALJ erred
in failing to discuss Jackson-Cobb’s obesity. Rather, it notes that the ALJ’s decision would have
been more complete if it had addressed Jackson-Cobb’s obesity in light of her testimony at the
hearing. Nevertheless, as demonstrated by Rutherford, the mere fact that the ALJ’s decision could
have “discussed more” does not mean the ALJ committed a reversible error.
                                                  4
objection to the R&R’s finding that ALJ did not err in evaluating her obesity is therefore meritless

and will be overruled.

CONCLUSION

       In conclusion, the Court finds the ALJ’s decision was supported by substantial evidence.

Accordingly, the Court will overrule Jackson-Cobb’s objections, approve and adopt the R&R, and

deny Jackson-Cobb’s request for review.

       An appropriate order follows.

                                                     BY THE COURT:


                                                     /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.




                                                 5
